Citation Nr: 0623668	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-44 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from November 1965 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

In January 2005, the veteran's representative raised the 
issue of entitlement to a total disability rating due to 
individual unemployability.  This matter has not been 
addressed by the RO and is referred to the RO for any 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record indicates that there are outstanding 
pertinent medical records.  Specifically, the medical records 
associated with the claims file indicate that the veteran has 
had weekly psychotherapy for several years, apparently with 
Ann Freese.  (See, e.g., March 2002 treatment report from 
Family Tree Health Care; August 2002 private psychological 
evaluation.)  Records from this provider have not been 
obtained.  

In addition, it appears that since 2000, the veteran has had 
two hospital admissions for his psychiatric disorder.  A 
September 2000 private treatment report (from Family Tree 
Health Care) notes that the veteran was hospitalized for 
depression in August (presumably August 2000).  An August 
2001 private psychiatric treatment report (Dr. Carman) 
indicates that he was admitted to Concord Hospital during 
June 2001 following a drug overdose.  These inpatient records 
have not been obtained either.  

It is further noted that it has been over three years since 
the last VA examination of record.  Thus, the veteran should 
be scheduled for a VA examination to assess the current 
severity of his PTSD.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2005) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2005) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.

During the pendency of this appeal, on March 3, 2006, the 
United Stated Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 C.F.R. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (b) (2005) apply to all five elements of a 
claim for service connection.  Since the claim must be 
remanded for other development, the RO should correct any 
defects in the VCAA notices previously provided the veteran. 

Accordingly, the case is REMANDED for the following action:

1.	The RO is to send the veteran 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), that advises the 
veteran that a disability rating and 
effective date will be assigned if an 
increased rating is awarded, to include 
an explanation as to the information or 
evidence needed to establish such.  

2.	The RO is to take the appropriate steps 
to obtain any pertinent outstanding 
medical records from 2000 to present, 
to specifically include treatment 
records from Ann Freese, and inpatient 
hospital records for periods of 
hospitalization in August 2000 and June 
2001.  If the veteran identifies any 
additional pertinent records that are 
outstanding, or if the RO becomes aware 
of any additional outstanding pertinent 
records, the appropriate steps to 
obtain all such records should be 
undertaken.  If, after making 
reasonable efforts, the RO cannot 
locate any records, the RO must 
specifically document what attempts 
were made to locate the records, and 
advise the veteran of the problem.  

3.	Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the severity of his PTSD.  
All indicated tests and studies are to 
be performed.  The claims folder must 
be made available to and reviewed by 
the physician prior to completion of 
the examination.  The examiner, in 
accordance with the latest VA 
examination worksheet for evaluating 
psychiatric disorders, is to provide a 
detailed review of the veteran's 
history, current complaints, and the 
severity of the PTSD.  The examiner 
must provide a clear explanation for 
each finding and opinion expressed.  If 
other unrelated diagnoses are 
identified, such as a personality 
disorder, the examiner should 
disassociate such symptoms, and provide 
a Global Assessment of Function score 
specifically for the PTSD-related 
symptomatology.

4.	Thereafter, following any other 
development, the RO should readjudicate 
the appealed issue based on all the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
Supplemental Statement of the Case and 
afforded an applicable time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


